--------------------------------------------------------------------------------

Exhibit 10.1
EMPLOYMENT AGREEMENT


This Agreement by and between Merge Healthcare Incorporated, a Delaware
corporation (the “Company”), and Steven Tolle (the “Executive”) dated as of the
1st day of November, 2012 (the “Effective Date”).


WHEREAS, the Executive has certain skills, experience and expertise which the
Company has determined it desires to employ; and


WHEREAS, the Executive has indicated the desire to be so employed.  Therefore,
in order to accomplish these objectives, the Company desires to enter into this
Agreement.


1.                   At Will.  The employment relationship is “at will” and
therefore can be terminated by either the Executive or the Company at any time
for any reason not prohibited by law.


2.                   Terms of Employment.


(a)                 Position and Duties.


(i) The Executive shall serve as the Senior Vice President, Solutions
Management, with such authority, duties and responsibilities as are commensurate
with such position and as may be consistent with such position, reporting to the
Chief Executive Officer.


(ii)      The Executive's services shall be performed in Chicago, Illinois; and,


(iii)      Excluding periods of vacation or sick leave (“Paid Time Off”), the
Executive shall devote substantially all of his attention and time during normal
business hours to the business and affairs of the Company.


(b)                 Compensation.


(i)            Base Salary.  The Executive shall receive an annual base salary
(“Annual Base Salary”) of $260,000.
(ii)          Annual Bonus.  The Executive’s Annual Target Bonus shall be 50% of
his Annual Base Salary ($130,000 as of the Effective Date).  50% of such Annual
Target Bonus shall be based upon the Company meeting its Board established
corporate performance goals and 50% of such Annual Target Bonus shall be based
upon performance goals to be determined by the Board and agreed to by the
Executive (to be prorated for the remainder of 2012).
(iii)         Other Benefits.  The Executive shall be entitled to participate in
all employee welfare, perquisites, fringe benefit, vacation and other benefit
plans, practices, policies and programs generally applicable to the senior
executives of the Company.
(iv)        Expenses.  The Executive shall be entitled to receive reimbursement
for all expenses incurred by the Executive in accordance with the Company's
policies for its senior executives as in effect from time to time.
1

--------------------------------------------------------------------------------

(c)            Termination of Employment.  The Executive shall be entitled to
receive twelve (12) months of severance in the event that his employment is
terminated for any reason other than cause, death or disability and conditioned
upon the execution of a severance and release agreement that is acceptable to
the Company.  “Cause” means (i) an act or acts of material personal dishonesty
on the part of the Executive in connection with his employment, (ii) habitual
and repeated violation by Executive of his obligations to the Company (including
a material violation of, or material failure to comply with, the Company’s
policies) which is not remedied within fifteen (15) days of the date of
Executive’s receipt of notice from the Company of such violation, or
(iii) Executive’s conviction of, or entering of a guilty or nolo contender plea
with respect to, any crime punishable as a felony.  Such severance entitlement
shall continue so long as the Executive is an employee of Merge Healthcare or
its successor or assign.
3.                   Covenants.
(a)            The Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its subsidiaries, and their respective
businesses, which shall not be or become public knowledge (other than by acts by
the Executive or representatives of the Executive in violation of this
Agreement), and the customer and client relationships to which the Company will
expose Executive and which Executive will develop on behalf of the Company in
the course of his duties hereunder.
(b)            All documents, records and files, in any media of whatever kind
and description, relating to the business, present or otherwise, of the Company
or any of its Affiliates, and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by Executive will be the sole and
exclusive property of the Company.  Executive agrees to safeguard all Documents
and to surrender to the Company, at the time Executive’s employment terminates
all Documents then in Executive’s possession or control.
(c)            Executive agrees to cooperate, in a reasonable and appropriate
manner, with the Company and its attorneys, both during and after the
termination of Executive’s employment, in connection with any litigation or
other proceeding arising out of or relating to matters in which Executive was
involved prior to the termination of Executive’s employment.
4.                   Successors.
(a)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
5.                   Miscellaneous.
(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to any state’s
principles of conflict of laws.  The parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Illinois, in any
action or proceeding brought with respect to or in connection with this
Agreement.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
2

--------------------------------------------------------------------------------

(b)            The term “subsidiary” or “subsidiaries” as used in this Agreement
shall refer to any and all direct and/or indirect subsidiaries of the Company.
(c)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 If to the Executive:
 At the most recent address on file for the Executive at the Company.
 If to the Company:
 Merge Healthcare Incorporated
 200 East Randolph Drive, Suite 2435
 Chicago, IL  60601
 Attention:   General Counsel
(d)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(e)            The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(f)            The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Effective Date.
 
Executive
 
 
 
 
 
 
 
/s/ Steven Tolle
 
Steven Tolle
 
 
 
 
 
 
 
Merge Healthcare Incorporated
 
 
 
 
 
By:
/s/ Justin C. Dearborn 
    Its: President   

3

--------------------------------------------------------------------------------

                                                                          